                IN THE UNITED STATES DISTRICT COURT

                    FOR THE DISTRICT OF HAWAII

UNITED STATES OF AMERICA,  )         CR. NO. 17-00487 HG
                           )
               Plaintiff,  )
                           )
          vs.              )
                           )
WAGDY A. GUIRGUIS (01),    )
MICHAEL H. HIGA (02),      )
                           )
               Defendants. )
___________________________)
ORDER DENYING ADMISSION OF DEFENDANT GUIRGUIS’ PROPOSED EXHIBITS
                1060, 1061, 1064, 1065, AND 1066
                               and
      LIMITING THE TESTIMONY OF EXPERT WITNESS GARRET HOE


     Defendant Guirguis sought to admit Exhibits 1060, 1061,

1064, 1065, and 1066.   Exhibits 1060 and 1061 are summary charts

prepared by his expert witness, Garret Hoe, a certified public

accountant.   Exhibits 1064-66 are unfiled tax returns that

Defendant Guirguis signed on October 19, 2018, the day of the

Court’s Final Pretrial Conference.

     Defendant Guirguis argued the five exhibits were relevant to

the charges against him for allegedly filing false tax returns.

     The Government opposed the admission of all five exhibits.

     The Court held a hearing on November 8, 2018, before

Defendant Guirguis’ expert was called to testify.     (ECF No. 144).

At the hearing, Defendant Guirguis withdrew his request to admit

the proposed exhibits 1060, 1061, 1064, 1065, and 1066.


                                 1
     The Court held voir dire with Defendant Guirguis’ expert,

Mr. Hoe.    The Court permitted Mr. Hoe to testify before the jury

but limited the scope of his testimony.

     This Order contains the written basis for the oral rulings

rendered on November 8, 2018.


                         STANDARD OF REVIEW

Relevance

     Evidence is relevant if (a) it has any tendency to make a

fact more or less probable than it would be without the evidence;

and (b) the fact is of consequence in determining the action.

Fed. R. Evid. 401.    Irrelevant evidence is not admissible.   Fed.

R. Evid. 402; United States v. Whistler, 139 Fed. Appx. 1, 2 (9th

Cir. July 5, 2005).

     Probative evidence may be inadmissible if it is

substantially outweighed by prejudice, including the danger of

confusing the issues, misleading the jury, or undue delay.     Fed.

R. Evid. 403.


Defendant’s Disclosure Of Expert Witness


     Federal Rule of Criminal Procedure 16(b)(1)(C) requires the

defendant to provide the Government with a written summary of any

testimony the defendant intends to use as evidence at trial

pursuant to Fed. R. Evid. 702, 703, or 705.    The summary must

describe the witness’s opinions, the bases and reasons for these

                                  2
opinions, and the witness’s qualifications.   Fed. R. Crim. P.

16(b)(1)(C).

     Failure to comply with Rule 16 disclosure requirements may

result in the exclusion of the proffered evidence.   Fed. R. Crim.

P. 16(d).


Expert Witness Opinion Testimony


     Federal Rule of Evidence 702 governs the admissibility of

expert opinion testimony.   Expert testimony assists the trier of

fact when it provides information beyond the common knowledge of

the trier of fact.   Daubert v. Merrell Dow Pharm., Inc., 509 U.S.

579, 591 (1993).

     An expert may base an opinion on facts or data in the case

that the expert has been made aware of or personally observed.

Fed. R. Evid. 703.   The expert’s opinion may not rely upon

unsubstantiated, erroneous, or speculative facts or data.     United

States v. Santini, 656 F.3d 1075, 1078-79 (9th Cir. 2011).

     Expert witnesses must not state an opinion about whether the

defendant did or did not have the requisite mental state to

commit the charged offenses.    Such matters are reserved for the

trier of fact.   Fed. R. Evid. 704.


                               ANALYSIS


     Defendant Guirguis sought to admit five exhibits that were


                                   3
to be introduced through his expert witness, Garret Hoe, a

certified public accountant.   The exhibits consisted of unfiled

tax returns for GMP International, Inc. and summary charts for

GMP International, Inc. for tax years 2008, 2009, and 2010.


I.    Defendant Guirguis’ Proposed Exhibits 1064, 1065, and 1066


      First, Defendant Guirguis seeks to admit Exhibits 1064,

1065, and 1066.   Exhibits 1064, 1065, and 1066 were executed by

Defendant Guirguis on October 19, 2018, but they were not offered

as Exhibits until November 1, 2018, after trial had already

begun.

      These three exhibits are copies of Form 1120 U.S.

Corporation Income Tax Returns for GMP International, Inc. for

the tax years 2008, 2009, and 2010.   The Tax Returns were not

signed by Defendant Guirguis until October 19, 2018, the date of

the Court’s Final Pretrial Conference.   (ECF No. 111).

      A defendant is required to disclose his expert opinions if

requested by the Government pursuant to Fed. R. Crim. P.

16(b)(1)(C).   Rule 16 requires the defendant to disclose a

summary consisting of the witnesses’ opinions, the bases and

reasons for those opinions, and the witnesses’ qualifications.

Id.

      Expert Witness Garret Hoe


      On September 27, 2018, Defendant Guirguis disclosed his

                                  4
intention to use an expert pursuant to Rule 16 and provided the

Government with a summary of the expert’s opinion and the bases

for his opinions.    (Expert Opinion, attached as Ex. A to Def.’s

Memo., ECF No. 137-1).

     The disclosure met the minimum requirements of Rule

16(b)(1)(C).   Mr. Garret Hoe, a certified public accountant who

was disclosed as Defendant Guirguis’ expert, is permitted to

testify as to the opinions that he timely disclosed to the

Government.    United States v. Finley, 301 F.3d 1000, 1017 (9th

Cir. 2002).

     In the September 27, 2018 disclosure, Defendant Guirguis did

not disclose that the expert witness was intending to rely on

unfiled tax returns for GMP International, Inc. for tax years

2008, 2009, and 2010.    The returns labeled as Exhibits 1064,

1065, and 1066, and signed on October 19, 2018, were not

disclosed in discovery.    They were provided to the Government

following the commencement of trial on October 30, 2018.     The

2008, 2009, and 2010 unfiled tax returns were not relied upon by

the expert witness in preparing his report.    They were not

disclosed as a basis for the expert’s report.    There was

insufficient notice to the Government of the existence of the

unfiled tax returns.

     In addition, Defendant Guirguis has not established that the

unfiled tax returns are relevant.     The returns were not signed by


                                  5
him until October 19, 2018.   The returns are not probative of

Defendant Guirguis’ intent or state of mind at the time of the

crimes charged in the Indictment.

      Defendant withdrew his request for admission of Exhibits

1064, 1065, and 1066.   They were not admitted.   The Court finds

Exhibits 1064, 1065, and 1066 are otherwise INADMISSIBLE.


II.   Defendant Guirguis’ Proposed Exhibits 1060 and 1061

      A.   Summary Charts Are Only Admissible If The Underlying
           Materials Are Admissible And They Are Not Unduly
           Prejudicial

      Federal Rule of Evidence 1006 provides:

      The proponent may use a summary, chart, or calculation
      to prove the content of voluminous writings,
      recordings, or photographs that cannot be conveniently
      examined in court. The proponent must make the
      originals or duplicates available for examination or
      copying, or both, by other parties at a reasonable time
      and place. And the court may order the proponent to
      produce them in court.

      Fed. R. Evid. 1006.

      A proponent of summary evidence must establish that the

underlying materials upon which the summary is based (1) are

admissible in evidence and (2) were made available to the

opposing party for inspection.   United States v. Rizk, 660 F.3d

1125, 1130 (9th Cir. 2011).   The underlying evidence must be

admissible but it need not be admitted into evidence separately.

United States v. Meyers, 847 F.2d 1408, 1412 (9th Cir. 1988).

      The availability requirement ensures that the opposing party


                                 6
has an opportunity to verify the reliability and accuracy of the

summary “prior to trial.”   Rizk, 660 F.3d at 1130 (quoting

Paddack v. Dave Christensen, Inc., 745 F.2d 1254, 1261 (9th Cir.

1984)).

     The proposed summary charts marked as Exhibits 1060 and 1061

were provided to the Government on October 29, 2018, the day

before trial.   The Government stated that the summary charts were

not disclosed in discovery and therefore they have been unable to

investigate the accuracy of the information on the charts.     The

Government argued that the proposed charts were prepared by

Defendant Guirguis’ expert but were not disclosed in the expert

report.   The Government sought exclusion pursuant to Fed. R.

Crim. P. 16(d).

     To be admissible as substantive evidence under Rule 1006,

the chart must summarize the underlying materials “accurately,

correctly, and in a nonmisleading manner.”   United States v.

Bray, 139 F.3d 1104, 1109-10 (6th Cir. 1998); United States v.

Janati, 374 F.3d 263, 273 (4th Cir. 2004).

     The Ninth Circuit Court of Appeals has explained that expert

opinions and exhibits relating to speculative figures for tax

adjustments are not admissible.   United States v. Fritz, 481 F.2d

644, 645 (9th Cir. 1973) (per curiam).   The appellate court

explained that the trial court properly excluded the expert

witness’s proffered exhibits relating to adjustments which would


                                  7
have affected the defendant’s tax liability for a prior tax year.

Id.   The trial court found that the exhibits were inadmissible

because they were reconstructed for purposes of litigation

without “any receipts, records, or anything to back them up.”

Id.

      The appellate court upheld the exclusion of the exhibits

because it found that there was no testimony that the defendant

considered making the proposed adjustments when he filed his tax

return for the tax year in question and the “offered proof under

these circumstances was not relevant to the issue of willfulness

in subscribing to a false return.”     Id.

      Defendant Guirguis failed to demonstrate that the charts in

Exhibits 1060 and 1061 summarized the evidence accurately,

correctly, and in a non-misleading manner.     United States v.

Lefevbre, 29 F.3d 636, *1 (9th Cir. 1994).


      B.     Summary Charts May Not Be Used For An Impermissible
             Purpose


      Caselaw in the Ninth Circuit Court of Appeals establishes

that evidence of attempts to cure tax liability made after

commencement of prosecution is irrelevant and inadmissible.

United States v. Pang, 362 F.3d 1187, 1194 (9th Cir. 2004).       The

United States Supreme Court has explained that a subsequent

intention to pay taxes is no defense to a past intention to evade

taxes.     Sansone v. United States, 380 U.S. 343, 354 (1965).

                                   8
     The expert’s proposed summary charts in Exhibits 1060 and

1061 cannot be used as an attempt to provide testimony on

Defendant Guirguis’ state of mind at the time of the charged

offenses.    Fed. R. Evid. 704(b); United States v. Ross, 626 F.2d

77, 81 (9th Cir. 1980) (precluding expert testimony as to the

defendant’s conduct in years subsequent to the years of the

charged conduct).

     Summary charts of bookkeeping may only be based on evidence

in existence and recorded during the time of the charges in the

Indictment.    The charts may not be used to reconfigure how the

tax liabilities could have been structured or how transactions

could have been recorded.    United States v. Keltner, 675 F.2d

602, 604-05 (4th Cir. 1982); United States v. Wick, 34 Fed. Appx.

273, 276 (9th Cir. 2002).    “Were the rules otherwise, tax evaders

could avoid criminal prosecution simply by paying up after being

caught.”    Pang, 362 F.3d at 1194.

     Here, Defendant Guirguis withdrew his request for admission

of the summary charts in Exhibits 1060 and 1061.     The charts were

not admitted.    They were otherwise INADMISSIBLE.



III. Limitations On Testimony Of Defendant Guirguis’ Tax Expert

     A.     Expert Testimony Limited To Disclosures In Expert
            Report

     Defendant Guirguis’ expert witness, Garret Hoe, was

disclosed pursuant to Fed. R. Crim. P. 16(b)(1)(C) and may

                                  9
testify concerning the opinions contained in his report.   Finley,

301 F.3d at 1017.    He may not testify about opinions or the bases

for his opinions that were not disclosed to the Government.    Fed.

R. Crim. P. 16(d).


      B.   Expert Testimony May Not Address Defendant Guirguis’
           State Of Mind


      Mr. Hoe may not testify as to Defendant Guirguis’ state of

mind at the time of the charged offenses.   United States v.

Beavers, 756 F.3d 1044, 1054 (7th Cir. 2014).   There are numerous

charges with various requirements for the Government to prove

with respect to Defendant Guirguis’ intent.   There are also

defenses raised concerning Defendant Guirguis’ intent, including

whether Defendant Guirguis intended to treat withdrawals from the

GMP entities as income or as loans.

      The expert is not permitted to testify about Defendant

Guirguis’ state of mind.   Otherwise, Defendant Guirguis would be

able to provide selective and favorable statements concerning his

intent before the jury without having to face cross-examination.

Id.

      C.   Expert Testimony Cannot Be Based On Reconstruction Of
           Business Records


      Mr. Hoe may not testify as to what could have been entered

on the GMP entities’ books so that they would have no present tax

consequences.   United States v. Wick, 34 Fed. Appx. 273, 276 (9th

                                 10
Cir. 2002).    Reconfiguring the record-keeping is irrelevant to

what was actually done at the time of the charged crimes.

     The Ninth Circuit Court of Appeals has explained that once a

taxpayer has assumed control of funds and failed to report such

funds as income or failed to make proper adjustments to the

records before prosecution, he has already violated the tax code.

Id.; see also United States v. Keltner, 675 F.2d 602, 605 (4th

Cir. 1982).


     D.     Expert Testimony Cannot Be Legal Conclusions Or
            Ultimate Issues For The Jury


     An expert witness in a criminal case may not testify

concerning a legal conclusion.    Fed. R. Evid. 704(b).   In United

States v. Boulware, 558 F.3d 971, 975 (9th Cir. 2009), the Ninth

Circuit Court of Appeals upheld the exclusion of testimony by an

expert witness that the defendant’s corporate distributions were

legally non-taxable as either loans, monies placed in trust, or

returns of capital.    The appellate court found that the “trial

court’s exclusion of the expert testimony to the extent that it

constituted a legal opinion was well within its discretion.”    Id.

     Mr. Hoe’s expert report states that several transactions

were “loans.”    He may not testify that a particular transaction

was a loan, as that is an ultimate issue for the jury.    Mr. Hoe

may testify about the differences between income, loans, and

advances.    He may also testify about which records he would

                                 11
consider in determining whether a transfer was income, a loan, or

an advance.    Beavers, 756 F.3d at 1055.

      Mr. Hoe may not give an opinion about whether Defendant

Guirguis considered a particular transaction was a bona fide loan

or advance.    He may not testify as to Defendant Guirguis’ intent

or state of mind.     Mr. Hoe may not provide an opinion on an

ultimate issue for the jury.


                                 CONCLUSION


      Defendant Guirguis’ Proposed Exhibits 1060, 1061, 1064,

1065, and 1066 were withdrawn.        They are INADMISSIBLE.

      The testimony of Defendant Guirguis’ expert witness is

limited and may not be based on information not disclosed in his

expert report.     Mr. Hoe may not testify concerning Defendant

Guirguis’ state of mind.       He may not testify as to issues

reserved for the trier of fact.

      IT IS SO ORDERED.

      Dated: November 19, 2018, Honolulu, Hawaii.




United States of America v. Wagdy A. Guirguis; Michael H. Higa, Crim. No. 17
00487 HG; ORDER DENYING ADMISSION OF DEFENDANT GUIRGUIS’ PROPOSED EXHIBITS
1060, 1061, 1064, 1065, AND 1066 and LIMITING THE TESTIMONY OF EXPERT WITNESS
GARRET HOE
                                      12
